DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     DORIS RICH CORYA, individually; PAUL J. RICH SANDERS,
   individually; DORIS CORYA and PAUL J. RICH SANDERS, as Co-
Trustees of the Trust Under Will of Eleanor M. Rich dated June 10, 1964;
    and DORIS RICH CORYA, as Trustee of The Sanders Trust dated
  October 6, 1953, Revocable Trust of John P. Corya dated October 11,
  1993 and Irrevocable Trust of John P. Corya dated October 11, 1993,
                              Appellants,

                                    v.

                              ROY SANDERS,
                                Appellee.

               Nos. 4D16-414, 4D16-441, and 4D16-1716

                          [November 22, 2017]

    Consolidated appeals and cross-appeal from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Janice Brustares Keyser,
Judge; L.T. Case Nos. 502011CP000158XXXXMB and
502008CP000957XXXXMB.

   Brian M. O’Connell and Ashley Crispin Ackal of Ciklin Lubitz &
O’Connell, West Palm Beach, for appellants.

  Adrian P. Thomas, Michele M. Thomas and Daniel A. McGowan of
Adrian Philip Thomas, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.